DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT


                       RASHIDI ABDU GIBSON,

                              Appellant,

                                   v.

                         STATE OF FLORIDA,

                               Appellee.

                            No. 2D20-3230


                         September 15, 2021.

Appeal from the Circuit Court for Hillsborough County; Michelle
Sisco, Judge.

Rashidi Abdu Gibson, pro se.


PER CURIAM.

     Affirmed.


LaROSE, ROTHSTEIN-YOUAKIM, and LABRIT, JJ., Concur.


Opinion subject to revision prior to official publication.